Citation Nr: 0620032	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  00-18 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for major depression, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1977 through June 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

Several times throughout the course of his appeal, the 
veteran has stated that he believes his 100 percent rating 
should not have been reduced.  The August 2000 Statement of 
the Case found no clear and unmistakable error in the August 
1998 decision reducing the veteran's award, but the veteran 
has since then again stated that his award should have never 
been reduced.  It is unclear whether he is currently alleging 
clear and unmistakable error with regard to the August 1998 
rating decision.  This matter is referred to the RO for 
clarification and appropriate action.


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran's major depression is manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for major 
depression have not been met.  38 U.S.C.A. §§ 1155 (West 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, 
Diagnostic Code (DC) 9434 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his major 
depressive disorder.  He was assigned a 100 percent rating in 
August 1996.  It was reduced to 30 percent in August 1998, 
but increased to 50 percent in April 2000.  The veteran 
contends that his major depression is severe and warrants a 
rating higher than 50 percent.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R., Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service. The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155;  
38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, and 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of the disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Under the General Rating Formula for Mental Disorders, 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech that is intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships, warrants a 70 percent 
rating under  
38 C.F.R. § 4.130, DCs 9440, 9434 (2005).

The veteran's rating was increased from 30 percent to 50 
percent following the March 2000 VA examination that 
diagnosed dysthymia, with a secondary diagnosis of major 
depression "in that he has had episodes of getting even more 
depressed than just dysthymia where he goes into isolation, 
decreased energy, anhedonia, irritability, insomnia, poor 
eating habits and also the anxiety and suicidal ideations."  
The veteran was working part time at that time and was in 
college, but missing a significant amount of time from both 
school and work due to his depression.

At the veteran's July 2002 hearing, he described his 
depression and constant sadness and he referred to his 
constant VA and private outpatient treatment for depression.  
It was determined following that hearing that a new exam was 
necessary to assess the current severity of his illness.  He 
was again diagnosed with major depressive illness at his 
December 2002 VA examination.  At that time he described an 
overwhelming sadness, but was coherent, without any formal 
thought disorder.  He had no delusions, hallucinations, or 
suicidal or homicidal ideations, intentions or plans.  At 
that time he was in college and not working.  The examiner 
noted that the veteran, due to helplessness and hopelessness, 
had not sought psychotherapy treatment, which would have been 
helpful.

Since that examination, the veteran has seen a private 
general practitioner, Dr. Barry Jones.  Dr. Jones' records 
primarily discuss the veteran's diabetes and back disability.  
In a December 2004 medical report, Dr. Jones does state that 
the veteran's judgment was intact, he was oriented to time, 
place and person, his memory was intact for recent and remote 
events, and he had "no depression, anxiety or agitation."  

The most recent VA examination was in August 2005.  At that 
time, the veteran was diagnosed with major depressive 
disorder with a history of significant episodes, "but 
generally mild to moderate at present."  By August 2005, the 
veteran had successfully completed college and was working as 
a chaplain at a federal prison.  The veteran reported having 
some trouble at work at first, but that his work situation 
had improved since a new warden was placed.  The veteran said 
that he was able to ensure "that assignments are completed, 
always kept up-to-date and ready for 'inspection' on time 
(and in fact usually ahead of time)"  At work, he supervises 
four people and interacts with churches and other community 
organizations.

The veteran did describe constant depression, irritability, 
and low energy.  He remarked on his fluctuating weight, 
although the examiner did note that his clothing fit well.  
The examiner also remarked upon the veteran's lack of 
adherence to treatment and medication for his mental 
disorder.  His treatment records show that he improved when 
medication was adhered to, but that there was not consistency 
in that regard.  The examiner also noted that the veteran 
interacts with family, coworkers, and the community 
regularly.  The current level of social and occupational 
impairment was assessed as "mild to at most moderate."  
Thus, his current Global Assessment of Functioning (GAF) 
score was 60 to 70 at that time.  

Numerous VA psychiatric treatment records are contained in 
the file, all of which are consistent with the reports 
discussed above.  The most recent record, dated in December 
2005, notes that the veteran refuses to take antidepressant 
medication and believes that he no longer needs the services 
of the Mental Health Clinic.

While the veteran does continue to have a diagnosis of major 
depressive disorder, and continues to have some symptoms, the 
competent medical evidence of record does not demonstrate the 
symptomatic behavior necessary for a 70 percent rating.  
There is no occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

As such, the veteran's disability picture more nearly 
approximates the criteria required for a 50 percent rating 
than a 70 percent rating and, accordingly, an increase is 
denied.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA sent the veteran a letter in April 2004 that gave him 
adequate notice.  It notified him of the evidence necessary 
to establish an increased rating, in particular evidence that 
his condition has increased in severity.  The letter also 
notified the veteran of what he was expected to provide and 
what VA would obtain on his behalf, and asked the veteran to 
provide VA with any evidence he may have pertaining to his 
appeal.  Thus, the April 2004 letter satisfied VA's duty to 
notify.  Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony, his service, 
non-VA and VA medical records, and several VA examination 
reports.  The veteran has not notified VA of any additional 
available relevant records with regard to his claim.  As 
such, VA met its duty to assist.

In light of the denial of the veteran's claim, no new 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Entitlement to an increased rating for major depression, 
currently rated as 50 percent disabling, is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


